Title: John H. Cocke to Thomas Jefferson, 6 November 1814
From: Cocke, John Hartwell
To: Jefferson, Thomas


          Dear sir,

Camp Carters
Novr 6. 1814
          I have to acknowledge the rect of
your letter of the
23d Octo: with an
order on your
correspondents in
Richmond, for the price of the Horse I
sold you. I am glad to hear he turns out to your satisfaction.
          Since the late intelligence from abroad
leaving us no alternative, but national disgrace & infamy or a continuation
of the war, I have been looking with great anxiety to
Congress for some plan by which the
strength of the Country may be drawn forth & directed with effect against
the Enemy.
          The scheme which seems to
be relied upon by the Secretary of War, I trust will be found practicable &
judicious, to recruit
the ranks
of the
U.S. Army.
          For the defence of the States, I shou’d
prefer some efficient organization of the militia to a dependence on regulars,
even if they cou’d be obtain’d. A free people shou’d be taught to rely only
upon themselves for the defence of their territory against invaders.—A fatal
consequence of relying upon regular Armies wou’d be a neglect of the use of
Arms; and the noble & manly determination to encounter every hardship &
privation in defence of our birthrights, wou’d give place to the mean,
calculating, commercial spirit which wou’d look only to bey
buying off the resentment of our Enemies.—Destroy the national
sentiment that the people are able to defend the Country against its Enemies,
& we are at once
reduced to a situation that a single battle might lose us
our liberties.—whereas if an improved militia system is adopted, diffusing
military information, & correct notions of military subordination thro’ the
mass of our population we shall, at least, be render’d invincible at home.
          The classification of the militia, &
calling out the younger part of the population woud place
be placing the burthen of service where it
cou’d be easiest bourn borne & using the materials
most susceptible of being wrought upon. A twelve months, or two years tour
wou’d be sufficient to establish discipline and this of itself wou’d produce
the doubly happy effect of getting rid of the incompetent militia officers
& bringing into command the men of respectability & intelligence &
public spirit thro’ out the Country.—Under our deplorable existing system every
man of common reflection at once sees the impossibility of being able to do
anything either useful for the Country or creditable to himself. Shou’d any
change take place promising a more favourable result to the efforts of those
engageed engaged in the public service, I wou’d gladly
devote my best exertions to the State during the War.—
          My health has never been as
good in my life as since
I have been in Camp—May you long continue in the full enjoyment of
this first of earthly blessings 
          Yours with the highest respect & EsteemJno H. Cocke
        